DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on May 5th, 2022 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 6-7 “said at least two bows being arranged one after the other along one and the same helical line which progresses from a distal end to a proximal end of the core.” Renders the claim indefinite. It is unclear if the applicant refers to a helical line of a twisted  core, or spikes follow a helical line on a twisted core, or bows follow a helical line of a twisted core, or bows being arranged one after the other forming a helical line shape. 
In addition, the term “the helical line” lacks prior antecedent basis.
For examination purposes, the claim will be interpreted by “said at least two bows being arranged one after the other forming a helical line shape which progresses from a distal end to a proximal end of the core”. Applicant is recommended to clarify to overcome this issue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Caulier (US 20130104925 A1) in view of Sanchez (WO2015092586A1).
Regarding claim 1, Coulier discloses an applicator for applying a cosmetic product to the eyelashes and/or eyebrows (Title), having an applicator member (Fig. 2, 4) having: - a core (Fig. 2-3, 7) made of polymer material (Para. 0075),  a support having two branches (Fig. 3a, 12 and 13 and Fig. 2) twisted around the core (7) . Coulier does not explicitly disclose at least two bow molded in the core, said at least two bows being arranged one after the other along one forming a helical shape which progresses from a distal end to a proximal end of the core. 
Sanchez teaches an applicator (2) for applying a cosmetic product to the eyelashes having an applicator member (8) having: at least two bows (Fig. 2 and 5B, 13) molded in the core (Page 6, 3rd paragraph “The core, the bow(s) and the application elements of the core and/or of the bow(s) may be molded from one and the same material, or in a variant be made from at least two different materials.”), said at least two bows (13) being arranged one after the other forming a helical line shape which progresses (Fig. 5B) from a distal end (11) to a proximal end (12) of the core (10) (Fig. 5B), aligned spikes (19), and relief (18) molded on the bow (13) to provide at least one bow of which the ends are attached to the core, and bow carrying application elements and extending in a twist around the longitudinal axis (X) of the core ( Abstract) in order to improve the performance thereof, and more particularly to promote the creation on the applicator member of zones that are more heavily laden with product, which allow easy application of makeup and rapid and abundant loading of the eyelashes and/or eyebrows, while allowing different makeup effects ( Page 1, 8th paragraph). 
The examiner notes that the claimed phrase “molded” is being treated as a product by process limitation; that is   . As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the molded core with the twisted branches of the applicator member of Courier with the twisted bows forming a helical line shape and spikes around the molded core as taught by Sanchez to provide at least one bow of which the ends are attached to the core, and bow carrying application elements and extending in a twist around the longitudinal axis (X) of the core, in order to improve the performance thereof, and more particularly to promote the creation on the applicator member of zones that are more heavily laden with product, which allow easy application of makeup and rapid and abundant loading of the eyelashes and/or eyebrows, while allowing different makeup effects .
Regarding claim 2, Sanchez and Caulier disclose the claimed invention of claim 1. Sanchez further teaches the applicator member (8) comprising spikes (Fig. 5A-5B, 19) molded with the core (10) (Page 6, 3rd paragraph). 
The examiner notes that the claimed phrase “molded” is being treated as a product by process limitation; that is. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 3, Caulier and Sanchez disclose the claimed invention of claim 1. Sanchez further teaches the bows are positioned adjacent to one another in at least one row (Fig. 2 and Fig. 5B).  
Regarding claim 4, Caulier and Sanchez disclose the claimed invention of claim 2. Sanchez further teaches the spikes (19) are aligned with one another in at least one row (Fig. 5A-5B).
Regarding claim 5, Caulier and Sanchez disclose the claimed invention of claim 2. Sanchez further teaches two diametrically opposed rows of spikes (19) (Fig. 5A-5B) and two diametrically opposed rows of bows (13) (Fig. 2 and Fig. 5A-5B).
Regarding claim 6, Caulier and Sanchez disclose the claimed invention of claim 1. Sanchez further teaches the bows (13) have a rounded shape (Fig. 2).  
Regarding claim 7, Caulier and Sanchez disclose the claimed invention of claim 1. Sanchez further teaches at least one relief (18) molded on at least one bow (13), the relief or reliefs (18) having a pointed shape (Fig. 3) (Page 6, 3rd paragraph). 
The examiner notes that the claimed phrase “molded” is being treated as a product by process limitation; that is. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 8, Caulier and Sanchez disclose the claimed invention of claim 1. Sanchez further teaches at least two bows have dimensions which differ (Page 7, 1st paragraph “The application elements of the bow may differ from one another by way of at least one of their shape in cross section, thickness, maximum distance from the longitudinal axis of the core, orientation, colour and/or material.).  
Regarding claim 9, Caulier and Sanchez disclose the claimed invention of claim 8. Sanchez further teaches the applicator member (8) comprising spikes (19) molded (Page 6, 3rd paragraph) with the core (10) (Fig. 5A-5B) and at least two bows (13) having different dimensions within the same row (Fig. 4c), wherein the bow positioned at least one end of the row has a height shorter than that of the bow adjacent to it (Fig. 4c).
The examiner notes that the claimed phrase “molded” is being treated as a product by process limitation; that is. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
 Regarding claim 10, Caulier and Sanchez disclose the claimed invention of claim 2. Sanchez further teaches at least some of the spikes (19) molded with the core are multiple spikes (Fig. 5A-5B) (Page 6, 3rd paragraph).
The examiner notes that the claimed phrase “molded” is being treated as a product by process limitation; that is. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 13, Caulier and Sanchez disclose the claimed invention of claim 1, Caulier further discloses the core (7) turning by more than one revolution on itself about its longitudinal axis from one end of the applicator member to the other (Fig. 2), under the effect of the twist induced by the branches (12 and 13) of the support (10) (Para. 0015).
Regarding claim 14, Caulier and Sanchez disclose the claimed invention of claim 1. Caulier further discloses a stem (Fig. 2, 2) in which the support is inserted (Fig. 2).  
Regarding claim 15, Caulier and Sanchez disclose the claimed invention of claim 1. Sanchez further teaches the applicator as claimed in claim 1, and further teaches a container containing the product to be applied (Fig. 1). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Caulier (US 20130104925 A1), Sanchez (WO2015092586A1) as applied to claim 2 above, and further in view of Caulier (WO2015083068A1).
Regarding claim 11, Caulier and Sanchez disclose the claimed invention of claim 2. Sanchez shows that bow is attached to the core but does not explicitly disclose the core defining ribs to which the spikes 3Docket No. 526421USPreliminary Amendmentand the bows are connected, these ribs having a height of at least 0.5 mm.  
Caulier teaches a mascara applicator with a molded applicator member (8), core (10), spikes (18) (Abstract) that are carried by the core, and at least one rib (13) with grooves between the ribs to fit the spikes (See annotated Fig. 3 below), with height of the rib between 0.3 mm and 1 mm (Page 4, Line 8) so that the ribs each extend for example along an axis contained in a plane perpendicular to the longitudinal axis of the core (Page 2, Line 22-23), and that the rib or ribs tend to prevent wiping of the lower part of the spikes that are located in the vicinity (Page 2, Line 3-4).


    PNG
    media_image1.png
    513
    844
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to attach the bow and spikes to the core of the combination device of Caulier and Sanchez by the ribs as taught by Caulier so that the ribs each extend for example along an axis contained in a plane perpendicular to the longitudinal axis of the core, and that the rib or ribs tend to prevent wiping of the lower part of the spikes that are located in the vicinity.
Regarding claim 12, The combination of Caulier, Sanchez and Caulier disclose the claimed invention of claim 11. Caulier further teaches the ribs (13) between them defining grooves in which spikes extend (See annotated Fig. 3 above, the examiner notes that the branches of the support can extend through the grooves defined by the ribs).

Response to Arguments
Applicant's arguments filed 05-04-2022 have been fully considered but they are not persuasive. 
Applicant remark and argument:
The applicant alleges that Sanchez does not disclose the new amended feature of claim 1 “said at least two bows being arranged one after the other along one and the same helical line which progresses from a distal end to a proximal end of the core.”
In response, the examiner disagree with the applicant assertion. Per the examiner interpretation of the amended feature of claim 1 “said at least two bows being arranged one after the other forming a helical line shape which progresses from a distal end to a proximal end of the core”, Sanchez teaches such features as shown below in the annotated Fig. 5B. 


    PNG
    media_image2.png
    938
    821
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772